DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-22 and 25-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain, U.S. 2002/0123749 (hereinafter Jain) in view of Edwards, U.S. 6,464,697 (hereinafter Edwards) and Behl, U.S. 5,954,717 (hereinafter Behl).
Regarding claims 16 and 28, Jain discloses (note figs. 1-4) a method comprising: providing a device having electrodes (50) and a pressure sensor (60); detecting pressure applied to the electrodes (note paragraph 46, claim 21); adjusting an electrosurgical output based on the detected pressure (note paragraph 46); setting initial power output at a constant voltage (e.g., zero volts prior to activation) until a minimum contact pressure is reached (note 
Regarding claim 17, Jain discloses (note figs. 1-4) a method that includes providing RF energy to the electrodes (note paragraph 18).
Regarding claim 18, Jain discloses (note figs. 1-4) a method that includes communicating the detected pressure to a controller (34; note paragraph 46).

Regarding claim 20, Jain discloses (note figs. 1-4) a method that includes configuring the electrodes to include a ‘split’ (i.e., separate) configuration, wherein each electrode has a corresponding sensor (note paragraph 51), and operating the device in a bipolar mode (note paragraphs 8 and 56).
Regarding claim 21, Jain discloses (note figs. 1-4) a method wherein the electrosurgical output provided to the electrodes is based on the pressure applied thereto in a manner that necessarily yields ‘increasing intensity of effect’ (i.e., cumulatively affects tissue).
Regarding claim 22, Jain discloses (note figs. 1-4) a method wherein the sensor is configured to necessarily detect a change in an amount of pressure applied to tissue from a first non-zero pressure level (i.e., a pressure level greater than zero but less than a level indicative of adequate contact – note paragraph 46, claim 21) to a second non- zero pressure level (i.e., a pressure level indicative of adequate contact – note paragraph 46, claim 21). 
Regarding claim 25, Jain discloses (note figs. 1-4) a method that includes further comprising operating the electrosurgical device in a bipolar mode of operation (note paragraphs 8 and 56).
Regarding claim 26, Jain discloses (note figs. 1-4) a method that includes further comprising measuring an impedance between the electrodes (note paragraph 24). 	
.

Claims 16-18, 21-23, and 25-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchman, U.S. 2008/0243118 (hereinafter Buchman) in view of Degler, U.S. 4,228,800 (hereinafter Degler), Jain, Edwards, and Behl.
Regarding claims 16, 17, and 25-28, Buchman discloses (note figs. 3-5) a method comprising: providing a device having an RF electrode (note paragraph 30) and a pressure sensor (note abstract); detecting pressure applied to the electrode (note abstract and paragraph 32); adjusting an electrosurgical output based on the detected pressure (note abstract and paragraph 32); setting initial power output at a constant voltage (necessarily, note paragraphs 41-42 – energy output isn’t changed until threshold is crossed) until a minimum contact pressure is reached; and increasing power to a greater power output after the minimum contact pressure is reached (note paragraphs 19 and 42).  While Buchman discloses the general use of monopolar and bipolar devices (note paragraph 5), Buchman fails to explicitly disclose the use of a bipolar device for performing this method.  Degler teaches (note figs. 1-3) a procedure using a similar device having bipolar electrodes (note abstract; claim 1).  It is well known in the art that the use of bipolar devices enhances energy focus, thereby resulting in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Buchman to utilize a device having bipolar electrodes in order to increase safety and efficiency.  While Buchman discloses (see above) a procedure that 
Regarding claim 18, Buchman discloses (note figs. 3-5) a method that includes communicating the detected pressure to a controller (‘110’ – note paragraphs 39-40).
Regarding claim 21, Buchman discloses (note figs. 3-5) a method wherein the electrosurgical output provided to the electrodes is based on the pressure applied thereto in a manner that necessarily yields ‘increasing intensity of effect’ (i.e., cumulatively affects tissue).
Regarding claim 22, Buchman discloses (note figs. 3-5) a method wherein the sensor is configured to detect a change in an amount of pressure applied to tissue from a first non-zero pressure level to a second non- zero pressure level (note paragraph 42). 
 Regarding claim 23, Buchman discloses (note figs. 3-5) a method wherein the electrosurgical output provided to the electrodes is ‘proportional’ to the detected change in the amount of pressure applied to the tissue and varied between a first non-zero amount corresponding to the first non-zero pressure level and a second non-zero amount corresponding to the second non-zero pressure level (note paragraphs 41-42).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the cited references do not teach the newly-claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794